Stratton, J.,
dissenting. I respectfully dissent. The claimant does not dispute that he can perform light-duty work. This court’s consideration of age as the significant factor in its granting of permanent total disability benefits results in discrimination against the younger worker with the same disability. Workers’ compensation statutes do not provide that age be the sole determining factor for awarding disability benefits when all other factors are equal.
This court has not abandoned the “some evidence” rule articulated in State ex rel. Burley v. Coil Packing, Inc. (1987), 31 Ohio St.3d 18, 31 OBR 70, 508 N.E.2d 936; State ex rel. Pass v. C.S.T. Extraction Co. (1996), 74 Ohio St.3d 373, 658 N.E.2d 1055. The record below contains “some evidence” to support the Industrial Commission’s order. Therefore, I would affirm the judgment of the court of appeals.